In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                           No. 06-13-00049-CV




IN THE MATTER OF THE MARRIAGE OF CHRISTINE RUTH SLANKER AND TED
     EUGENE SLANKER, JR., AND IN THE INTEREST OF T.L.S., A CHILD




                 On Appeal from the County Court at Law
                         Lamar County, Texas
                         Trial Court No. 77863




                Before Morriss, C.J., Carter and Moseley, JJ.
                  Memorandum Opinion by Justice Carter
                               MEMORANDUM OPINION
       Appellant, Ted Eugene Slanker, Jr., has filed with this Court an agreed motion to set

aside the trial court’s judgment and remand the case to the trial court. The parties represent to

this Court that they have reached a full and final settlement and ask us to remand the case to the

county court at law for approval of the settlement.    In such a case, no real controversy exists,

and in the absence of a controversy, the appeal is moot.

       We grant the motion. We set aside without regard to the merits the judgment of the trial

court and remand the case to the trial court for rendition of judgment in accordance with the

agreement. See TEX. R. APP. P. 42.1(a)(2)(B). Unless otherwise agreed by the parties pursuant

to their agreement, costs on appeal are divided equally between the parties.

       The appeal is dismissed.



                                                      Jack Carter
                                                      Justice

Date Submitted:       September 17, 2013
Date Decided:         September 18, 2013




                                                2